Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons for Allowance

	1. The following is an examiner’s statement of reasons for allowance: the prior-art, Swan (US Patent 8655730), in view of Wang (US PGPub 20120284128), and further in view of Adam (US PGPub 20180004868) failed to disclose of a method, comprising: receiving, from a provider of an application and by one or more servers, data specifying a target post-install activity performable within the application by a user after the user installs the application, wherein a user interface enables the provider to select one or more of a user completing a sign-up process, the user reaching a specified level of a game application after the user installs the application, or an in-app purchase of game items as the target post-install activity from among a set of available activities; determining, based on past user activity data, that one or more attributes of the user match attributes of different users, other than the user, that have previously performed the specified post-install activity within the application; determining, by the one or more servers, prior to the user installing the application, and based on the identified match between the one or more identified attributes of the user and the identified attributes of the other users, a likelihood that the user will perform the specified postinstall activity within the application after installing the application; and distributing, by the one or more servers, a particular third-party content identifying the application to a client device of the user based on the determined likelihood that the user will perform the specified post-install activity within the application after installing , as recited by the independent claim 1. 

Regarding Claim 1, the closest prior-art found, Swan, Wang and Adam discloses of a method, comprising: receiving, from a provider of an application and by one or more servers, data specifying a target post-install activity performable within the application by a user after the user installs the application; determining, based on past user activity data, that one or more attributes of the user match attributes of different users, other than the user, that have previously performed the specified post-install activity within the application; determining, by the one or more servers, prior to the user installing the application, and based on the identified match between the one or more identified attributes of the user and the identified attributes of the other users, a likelihood that the user will perform the specified postinstall activity within the application after installing the application; and distributing, by the one or more servers, a particular third-party content identifying the application to a client device of the user based on the determined likelihood that the user will perform the specified post-install activity within the application after installing the application.
However, the prior-art, Swan, Wang and Adam failed to disclose as cited above. Claim 8 is a product claim, similar to the claim 1, and claim 15 is a system claim, similar to the claim 1.
Therefore, the prior-art, Swan, Wang and Adam failed to teach the method of claim 1, the product of claim 8 and the product of claim 15. Therefore, claims 1-20 are allowed. 
 
2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/JAE U JEON/               Primary Examiner, Art Unit 2193